Title: Mary Ann Archbald to Thomas Jefferson, 8 February 1810
From: Archbald, Mary Ann
To: Jefferson, Thomas


          
            
              Sir
              Creekvale 
                     8 Feby 1810 
                     Mongomery Couty N York State
            
            Early in summer last I had the presumption to address you but sensible of the great inferiority of my situation & abilities it required all the resolution I could summon up.Tho’ Mr Gefferson occupied the highest Place in society I had long represented him to my imagination as one who wished to encrease the sum of happiness & would stoop to listen to the soft voice of Pity & humanity—this idea
			 emboldened me to address you—Sir, & tho’ my hopes of drawing your attention have hitherto been frusterated & I have bitterly felt the disapointment yet for the sake of my young family one
			 attempt more must be madesuffer it not I Pray Sir to be made in vain, if my temerity or rather confidence in your goodness merits Punishment, let me
			 be Punished in any other way than by
			 neglect, suffer me not to wait in anxious expectation month after month & again feel the bitter sting of disapointment
            in case my former letter has not reached you it may be necessary to repeat that we are an humble family bred on a small Island in the firth of the river Clyde in Scotland our lease being expired we were obliged, or at least thought it would be for the
			 benefit of our young family to seek shelter in the United States. industry, sobriety, healthy & Promising children, with money sufficient to Purchas a small
			 farm we hoped to become useful members of society but the incessant & often unproductive
			 toil, the long cold winters, & most of all the cold hearted craft & unfriendly manners of our nieghbours (who are all Dutch) have so disgusted my husband that he wishes to return to his native country.
			 with the anxiety about so many lives dearer
			 than
			 my own I cannot help shrinking back with terror from the idea. we had a quick but stormy
			 Passage cross the Atlantic. I thought within myself as the ship arose dreadfully upon the waves, America must be a hard stepmother indeed, if she forces me back over over this Ocean, no, Mr Gefferson will not alow us to wander back he will yet bless us with his Countinance & advice nor will he refuse to smooth the rough path of life to a humble fellow traveler. we want no Pecunary
			 assistance our own industry will I trust be sufficient, but we wish to be enabled to live more Profitably & encrease our sphere of usefulness in the country which we have adopted & which
			 will
			 be the native country of our children
            my husband had from infancy been acustomed to the rearing & improving of sheep he took pleasure in it & was always very successful, much he thinks might be done in this country to increase & improve Sheep, & being bred in that humble sphere Perhaps of all others the most
			 favourable to useful exertion I think I could engage to present the Ladies of your family with specimens of manefacture not unworthy of their attention & patronage.
            The winter in this part of the country is too long & severe to alow of much improvement in a sheep stock—much we have heard of the mild regions on the banks of the Ohio tho’ it is at a great distance from markets &c Your
			 advice as to what Part of the United States would best sute our Plans of humble usefulness will be esteemed a very singular favour, Virginia were it otherways sutable would have a decided preferance on account of a Brother of mine who resides there & has long wished to have us near him—(Andrew Wodrow Romney Hamphire Couty he is Clerk &c for the County)my husband has advertisd this Farm for sale, if he can dispose of it & if we hear not from you we must in all probability again cross the Atlantic & return poorer than we came but—if Mr Gefferson will vouchsafe us his Countinance we may yet be useful & live contented in This western world which when contrasted with our former small seagirt abode seems almost like another state
			 of existance.acustomed as you must long have been to the harmony of eloquence you will yet regard the simple language of the heart tho’ expressed in homely Phrase.I am Sir with much respect Your Obet Humble Servant—
            
              Mary Ann Archbald
            
          
          
            P.S. By throwing aside the above scrall as unworthy of his notice may not Mr Gefferson nip in the bud some useful talents or laudable exertions that might one day benefit his country—let it rather be his to cherish & draw them forth into action & by so doing who knows
			 but he may awaken some latent spark of Genius that will render his name dear to Posterity
            He will at any rate by an act of benevolence & humanity approve himself to the Great Parent of the Universe who delights in the happiness of all his creatures from the crowned forehead to the sparrow that falleth not to the ground without his observance
          
          
            address Mrs 
                     James Archbald—Caughnawaga Mongomery County State of Newyork by Albany
          
        